Case: 5:20-cv-01132-SL Doc #: 1-2 Filed: 05/26/20 1 of 4. PageID #: 29




                      Exhibit 2
                Case: 5:20-cv-01132-SL Doc #: 1-2 Filed: 05/26/20 2 of 4. PageID #: 30


Moser, Christina J.

From:                Moorman, Courtni <Courtni.Moorman@jmsmucker.com>
Sent:                Friday, April 03, 2020 3:56 PM
To:                  Nelsen_Sarah_L
Cc:                  Condit_Rebecca_L
Subject:             RE: Avoiding Trademark Infringement and Consumer Confusion


Dear Sarah,

I write in response to your letter dated March 17, 2020 regarding Hormel’s concerns with the packaging for Jif No Added
Sugar, a new product launch that was recently announced. We respect the intellectual property rights of others, and
appreciate you reaching out to discuss this matter.

Initially, we note that we are not aware of any trademark registrations, applications, or use of the TM symbol by Hormel
in connection with the color teal for Skippy peanut butter. Even assuming that Hormel could meet the notoriously difficult
standard to establish enforceable trademark rights in a single color, your concerns are unfounded here. Our Jif No Added
Sugar product features light blue, not teal. Since our Jif No Added Sugar product is not yet on the market, perhaps the
images you saw did not accurately depict the color.

The light blue color was selected for Jif No Added Sugar after our agency determined that blue is the dominant color used
by food brands when communicating claims about sugar on products. Like Skippy, our Jif product line uses different colors
for different SKUs. Since 1958, our Jif Extra Crunchy peanut butter has used the color blue. Using light blue will allow
consumers to differentiate Jif No Added Sugar from Jif Extra Crunchy.

We do not believe there is any risk of consumer confusion between Jif No Added Sugar and Skippy peanut butter, as
various shades of blue are common in the nut-spreads category, as shown below:




Of course, consumers will also distinguish between Jif No Added Sugar and Skippy peanut butter based on our house
brands and other elements of our respective trade dress. This will eliminate any possibility of confusion between the
source of our respective goods.

                                                            1
                 Case: 5:20-cv-01132-SL Doc #: 1-2 Filed: 05/26/20 3 of 4. PageID #: 31


We hope this information addresses Hormel’s concerns. Please feel free to contact me should you have any questions.

COURTNI MOORMAN
Director and Managing Counsel, Trademarks
The J.M. Smucker Company I 330-684-8446




From: Nelsen_Sarah_L <SLNelsen@Hormel.com>
Sent: Thursday, March 26, 2020 10:28 AM
To: Moorman, Courtni <Courtni.Moorman@jmsmucker.com>
Cc: Condit_Rebecca_L <RLCondit@Hormel.com>
Subject: [EXTERNAL] RE: Avoiding Trademark Infringement and Consumer Confusion

Thanks Courtni. I appreciate you providing an update.

From: Moorman, Courtni <Courtni.Moorman@jmsmucker.com>
Sent: Thursday, March 26, 2020 9:01 AM
To: Nelsen_Sarah_L <SLNelsen@Hormel.com>
Cc: Condit_Rebecca_L <RLCondit@Hormel.com>
Subject: [EXTERNAL] RE: Avoiding Trademark Infringement and Consumer Confusion

Sarah,

I received your letter, and am reviewing it with my business team. We will respond shortly, hopefully next week.

COURTNI MOORMAN
Director and Managing Counsel, Trademarks
The J.M. Smucker Company I 330-684-8446




From: Condit_Rebecca_L <RLCondit@Hormel.com>
Sent: Tuesday, March 17, 2020 2:51 PM
To: Moorman, Courtni <Courtni.Moorman@jmsmucker.com>
Cc: Nelsen_Sarah_L <SLNelsen@Hormel.com>
Subject: [EXTERNAL] Avoiding Trademark Infringement and Consumer Confusion

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.
                                                                2
                    Case: 5:20-cv-01132-SL Doc #: 1-2 Filed: 05/26/20 4 of 4. PageID #: 32

Good afternoon Courtni,

I am attaching for you correspondence from our trademark attorney Sarah Nelsen regarding the above referenced
matter.

Thank you.


Thank you,

Becki Condit
Administrative Assistant
Corporate Law Department
Hormel Foods Corporate Services, LLC
1 Hormel Place, Austin, MN 55912
rlcondit@hormel.com
T: (507)437-5945 Fax: (507)437-5135


Notice: The information contained in this electronic mail transmission is intended by The J.M. Smucker Company (or one
of its subsidiaries) for the sole use of the named individual or entity to which it is directed and may contain information
that is privileged or otherwise confidential. If you have received this electronic mail transmission in error, please notify
the sender of the error by reply email so that our address record can be corrected. Thank you.

BE AWARE: This email originates from outside of the Hormel Foods network. Please proceed cautiously before you click
any links, open any attachments, or provide any information or requested action. For updates from our Cyber Security
team, subscribe to the Security Matters blog on Pivot.




                                                             3
